Citation Nr: 1512121	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  13-06 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 




INTRODUCTION

The Veteran had active service from November 1966 to October of 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri.

The Board remanded this matter in June 2014 for additional development.  As discussed further below, the Board's directives have not been substantially completed.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that the Veteran's claim must be remanded to ensure compliance with the directives of the Board's prior remand.

The Board's June 2014 remand directed the VA examiner to address the Veteran's lay assertions of hearing loss during and after service, specifically an October 1968 "Report of Medical History," which reflects a complaint of hearing loss.  A medical opinion was obtained in July 2014.  The VA examiner failed to address the Veteran's complaints of hearing loss during and after service as requested by the Board.  Remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the Board's remand order.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  In accordance with Stegall, remand for full compliance with the Board's prior remand is warranted.

The Board also notes that the VA opinion states that noise exposure during service is confirmed, but the report also states that there is no evidence that the Veteran suffered acoustic trauma during military service.  The distinction between noise exposure and acoustic trauma is unclear.  

Accordingly, the case is REMANDED for the following actions:

1. Return the Veteran's claims file to the examiner who provided the July 2014 VA medical opinion.  If the July 2014 VA examiner is no longer available, then the claims file should be forwarded to another audiologist to prepare an addendum opinion.  If the examiner determines that an examination is necessary, one should be scheduled. 

The examiner is asked to review the claims file and a copy of this remand and provide an opinion regarding the etiology of the Veteran's bilateral hearing loss. Specifically, the examiner is asked to opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's hearing loss manifested during, or as a result of, active military service.  In formulating an opinion, the examiner must consider and discuss the Veteran's lay assertions of hearing loss during service (to include an October 1968 "Report of Medical History," which reflects a complaint of hearing loss) and his assertions of hearing loss since separation.  

A complete rationale should be provided for all opinions.  The examiner should explain the difference between noise exposure and acoustic trauma, as those terms were used in the July 2014 opinion.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2. After completion of the above, readjudicate the issue on appeal.  If any benefit remains denied, issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


